Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/09/2022 was filed after the mailing date of the rejection on 12/07/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Status of claims
The amendment filed on 05/09/2022 is acknowledged. Claims 1-6, 11-15, 20-35, 37, 38, 40-43, and 47 have been canceled, claims 7-10, 16-19, 36, and 44-46 have been withdrawn, and new claims 48-53 have been added. Claims 39 and 48-53 are under examination in the instant office action. 

Rejections withdrawn
Applicant’s amendments and arguments filed on 05/09/2022 are acknowledged and have been fully considered. Any rejection and/or objection not specifically addressed below is herein withdrawn. Applicant’s amendments have overcome the 35 U.S.C. 102(a)(1) rejections of claim 39 over Stiefel (US 5,166,168) and of claim 39 over Bünger et al. (US 6,660,251 B1) and 35 U.S.C. 103(a) rejections of claim 39 over Stiefel (US 5,166,168) as evidenced by Brierre (US 2007/0292493 A1) and of claim 39 over Bünger et al. (US 6,660,251 B1) as evidenced by Brierre (US 2007/0292493 A1) from the previous Office Action. The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application. 
	
New ground of rejections necessitated by Applicant’s amendment 
The amendments necessitate the following new ground of rejections. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 39 and 48-53 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jermann et al. (2007/0020206 A1).
Jermann et al. meet all of the limitations of claims 39 and 50-52. Jermann et al. disclose using biotin in oral pharmaceutical (for human, the instant claim 50) composition for treatment of skin (title, abstract, and paragraph 1, 2, 5, 36, and 41); wherein biotin is D-biotin (paragraph 6), can be magnesium salt (paragraph 22, 25), and is orally administrated 20 μg - 2 mg per day (paragraph 43). According to the instant specification paragraph 42 “healthy levels” of biotin referring to the administration of D-biotinate as a nutritional or dietary supplement which achieves biotin increases in a mammal that cannot be achieved through a natural diet or natural food, i.e., biotin from natural sources. According to the instant specification paragraph 41 therapeutically effective amounts of biotin is about 10 μg to about 10 g per day. Thus, the oral administrating of 20 μg – 2 mg per day D-biotin magnesium salt disclosed by Jermann et al. is the claimed effective amount of biotin magnesium salt to achieve the claimed healthy levels of biotin. Although Jermann et al. are silent about the hygrocopic property of biotin magnesium salt, since Jermann et al. teach the same compound of biotin magnesium salt; the biotin magnesium salt taught by Jermann et al. would have the same hygrocopic property as the claimed biotin magnesium salt.
Jermann et al. meet all of the limitations of claim 48. 20 μg - 2 mg per day D-biotin magnesium salt disclosed Jermann et al. overlaps with the claimed about 10 μg to about 1000 μg per day, anticipates the claimed range: a disclosure of sufficient specificity is required. Sufficient specificity normally requires that there is substantial overlap in the ranges and the same or similar function. 20 μg - 2 mg is a very small range and a very small range with an end point overlap may constitute a substantial overlap and be sufficient and about 10 μg to about 10 g per day of biotin magnesium salt is disclosed as being therapeutically effective amounts in the instant specification, i.e., having the same or similar function throughout the whole about 10 μg to about 10 g per day range. Applicants have to demonstrate the criticality of the claimed range that the claimed range result in unexpected results in comparison to the range disclosed by Jermann et al. but outside the claimed range, i.e., the range inside and the range outside the claimed range are two different species. According to MPEP §2131.03 II: 
“The question of “sufficient specificity” is similar to that of “clearly envisaging” a species from a generic teaching.”
Jermann et al. meet all of the limitations of claims 49 and 53. Jermann et al. disclose the composition being in forms of tablet, etc., (paragraph 41) with traditional excipients (paragraph 42).

Claims 39 and 48-53 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jermann et al. (2007/0020206 A1) as evidenced by Blum et al. (Toxicologic evaluation of a novel, highly soluble biotin salt, magnesium biotinate, Food and Chemical Toxicology, 153, 2021, 112267).
Jermann et al.’s disclosure is discussed above and that discussion is hereby incorporated by reference. According to Blum et al. magnesium biotinate is non-hygroscopic (the 1st paragraph under section 2.1) (the instant claim 52).

Claims 39 and 48-53 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jermann et al. (2007/0020206 A1).
The reference of Jermann et al. is described in detail above and that discussion is hereby incorporated by reference. It is recognized that the teachings of Jermann et al. were deemed to anticipate the claim in the preceding ground of rejection. The instant ground of rejection applies an alternative interpretation of the magnesium salt of biotin and the effective amount, which alternative interpretation is in expectation of an argument that applicant could make regarding whether biotin salt disclosed by Jermann et al. is explicit enough, i.e. that the disclosure of magnesium salt of biotin is not explicit enough to support an anticipation determination with regard to magnesium salt of biotin and the range of effective amount of it being administrated in the instant claim 48. The Examiner does not agree with such a view, but nonetheless, this alternative ground of rejection is set forth to provide an alternative rationale as to pick magnesium as the salt of biotin and the effective amount, even if they do not anticipate the claimed invention, nonetheless provide ample disclosure, suggestion and motivation for one of ordinary skill in the art to have arrived at the claimed invention. 
Although Jermann et al. do not teach an embodiments of magnesium salt of biotin; it is well-established that consideration of a reference is not limited to the preferred embodiments or working examples, but extends to the entire disclosure for what it fairly teaches, when viewed in light of the submitted knowledge in the art, to a person of ordinary skill in the art. In the instant case, a person of ordinary skill in the art would readily specify biotin salt being magnesium salt of biotin with high expectation of success since Jermann et al. claim biotin or a pharmaceutically acceptable earth alkaline salt thereof being suitable (claims 2 and 18) and earth alkaline salts including magnesium (paragraph 25).
A prima facie case of obviousness typically exists when the range of a claimed composition lies inside the range disclosed in the prior art, such as in the instant rejection. The claimed range of effective amount of biotin magnesium salt per day is about 10 μg to about 1000 μg per day and the range of effective amount of biotin magnesium salt per day taught in the prior art is 20 μg - 2 mg per day and therefor, overlaps with the claimed range.

Claims 39 and 48-53 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jermann et al. (2007/0020206 A1) as evidenced by Blum et al. (Toxicologic evaluation of a novel, highly soluble biotin salt, magnesium biotinate, Food and Chemical Toxicology, 153, 2021, 112267).
Jermann et al.’s teachings are discussed above and that discussion is hereby incorporated by reference. According to Blum et al. magnesium biotinate is non-hygroscopic (the 1st paragraph under section 2.1) (the instant claim 52). 

Response to Applicants’ arguments:
Applicant’s arguments, filed on 05/09/022, have been fully considered but they are moot in view of new ground of rejections. 

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG YU whose telephone number is (571)270-1328.  The examiner can normally be reached on 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HONG YU/
Primary Examiner, Art Unit 1612